DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Status
Claims 1,3,4,5 and 8 have been amended. 
Claims 1-20 are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson (US 2009/0218327) in view of Renner et al (US 7,908,911).

With regards to claim 1, Beeson discloses a plurality of modular panels for a vehicle mounted welding-type power system (modules 11, 22 and 30 for a vehicle welding system on a work vehicle 10, Fig. 1), comprising:
a control panel (service pack access panel 30 which includes control inputs, Fig. 1);
a first electrical power output panel configured to provide electrical power to a welding-type tool (service pack module 22 provides power to torch 36, Fig. 2); and
a second electrical power output panel (provide electrical power from the generator to an auxiliary device, paragraph 0015, lines 3-6) configured to provide electrical power output to an auxiliary device (service pack module 18 provides power to hydraulic tools, Fig. 2), wherein each of the control panel, the first power output panel and the second power output panel are in electrical communication with the welding-type power system (modules 11, 22 and 30 are all connected to various components of the welding power system including an engine 14 and generator 28, Fig. 2)
Beeson does not disclose a control panel to transmit information to and receive information from a control device of the welding-type power system and the control device configured to control power output to the first and second power output panels based on information from the control panel.
Renner et al teaches a control panel (service panel 52, Fig. 1) to transmit information to and receive information from a control device of the welding-type power system (remote control panel/device 54, Fig. 1) and the control device configured to control power output to the first and second power output panels based on information from the control panel (remote control panel/device 54 which communicates service panel 52 which control service pack 12, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the service pack access panel of Beeson with the service panel and remote control panel/device taught by Renner et al in order to provide a highly controllable welding system for a vehicle.
With regards to claim 2, Beeson discloses wherein each of the control panel, the first power output panel and the second power output panel are configured to be positioned at locations on the vehicle that are separate and remote from one another (modules 11, 22 and 30 are positioned on vehicle 10 and are separate from each other, Fig. 1). 
With regards to claim 3, Beeson discloses wherein the first electrical power output panel is connected to the electrical power system via a first electrical power cable (module 22 is connected to generator 28 by a cable, Fig. 2).
With regards to claim 4, Beeson discloses wherein the second electrical power output panel is connected to the electrical power system via a second electrical power cable (module 18 is connected to engine 14 by a cable, Fig. 2).
With regards to claim 7, Beeson discloses further comprising a mount to secure one or more of the control panel, the first power output panel or the second power output panel to the vehicle (modules 18 and 22 may be mounted on the vehicle, paragraph 0022, lines 3-8).
With regards to claim 8, Beeson discloses wherein the control panel is configured as a hub (access panel 30, Fig. 2), such that the first electrical power cable and the second electric power cable are channeled through the control panel to each of the first and second electrical power output panels for placement remote from the control panel (access panel 30 are connected by cables to service pack modules 18 and 22, Fig. 2).

Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson (US 2009/0218327) in view of Beeson et al (US 2008/0122195)

With regards to claim 10, Beeson (‘327) discloses a power system for a vehicle (modules 11, 22 and 30 for a vehicle welding system on a work vehicle 10, Fig. 1), comprising:
a generator to generate electrical power and to be installed on the vehicle (generator 28 capable of producing multiple power outputs, paragraph 0017, lines 3-7);
a first power output panel located at a first location on the vehicle and configured to provide electrical power from the generator to a welding-type tool (service pack module 22 provides power to torch 36, Fig. 2);
a second power output panel located at a second location on the vehicle and configured to provide electrical power from the generator to an auxiliary device (service pack module 18 located at a second location from service pack module 22 and configured to provide electrical power from the generator 28 to a hydraulic motor 24 and through tubing 20 to module 18, Fig. 2); and
a control panel located at a third location on the vehicle (service pack access panel 30 located at a third location on vehicle 10, Fig. 1).
Beeson (‘327) does not disclose a control device configured to receive information for controlling electrical power output of the generator and a control panel located at a third location on the vehicle and configured to receive information from and transmit information to the control device of the power system via a control cable.
Beeson et al (‘195) teaches a control device configured to receive information for controlling electrical power output of the generator (service panel 46 configured to receive information for controlling electrical power output of generator 34, Fig. 2) and a control panel configured to receive information from and transmit information to the control device of the power system via a control cable (remote control panel may communicate with panel 46 via cabling, paragraph 0025, lines 1-3).
It would have been obvious to one skilled in the art at the time the invention was made to modify control panel of Beeson (‘327) with the control device of Beeson et al (‘195) in order to provide increased controllability of a vehicle welding system. 
With regards to claim 11, Beeson et al (’195) teaches wherein the electrical power output comprises 12V direct current output (provides 12 volt DC output, paragraph 0035, lines 1-9). 
With regards to claim 12, Beeson (‘327) discloses wherein the control panel comprises a selection switch to control an output voltage of the electrical output (panel 30 may include an electrical input may include a knob or button configured for a made of operation, an output level or type, paragraph 0018, lines 6-12).
With regards to claim 13, Beeson (‘327) discloses wherein the first power output panel comprises a welding output connector to provide the electrical power output to the welding-type tool (module 22 comprises a set of welding torch couplings 59c, Fig. 3).
With regards to claim 14, Beeson (‘327) further comprising electrical conversion circuitry configured to receive the electrical power from the generator and to provide converted electrical power to the electrical output based on a selection (generator 28 is connected to welding/cutting circuit 58 which can provide power to panel 30 where welding or cutting can be selected, Fig. 2).
With regards to claim 16, Beeson (‘327) wherein one of the first and second power output panel comprises an indicator to alert the operator to a characteristic of an output associated with the respective panel (indicators on first and second service pack modules 18 and 22, paragraph 1-8).
With regards to claim 17, Beeson (‘327) wherein the control panel is further configured to control one or more components associated with the vehicle or the power system, the one or more components including the generator, a hydraulic pump or an air compressor (access panel 30 controls pack modules 18 and 22 having generator 28, hydraulic pump 16 and air compressor 26, Fig. 2).

With regards to claim 18, Beeson (‘327) discloses a vehicle mounted welding-type power system (a vehicle welding system on a work vehicle 10, Fig. 1), comprising:
a generator to generate electrical power and to be installed on the vehicle (generator 28, Fig. 2);
a first power output panel located at a first location on the vehicle and configured to provide welding-type electrical power from the generator to a welding- type tool (service pack module 22 provides power to torch 36, Fig. 2);
a second power output panel located at a second location on the vehicle and configured to provide electrical power from the generator to an auxiliary device (service pack module 18 located at a second location from service pack module 22 and configured to provide electrical power from the generator 28 to a hydraulic motor 24 and through tubing 20 to module 18, Fig. 2);
a control panel located at a third location on the vehicle (access panel 30 located at a different location than modules 18 and 22, Fig. 1).
Beeson (‘327) does not disclose a control device configured to receive information for controlling electrical power output of the generator and a control panel located at a third location on the vehicle and configured to receive information from and transmit information to the control device of the power system via a control cable.
Beeson et al (‘195) teaches a control device configured to receive information for controlling electrical power output of the generator (service panel 46 configured to receive information for controlling electrical power output of generator 34, Fig. 2) and a control panel configured to receive information from and transmit information to the control device of the power system via a control cable (remote control panel may communicate with panel 46 via cabling, paragraph 0025, lines 1-3).
It would have been obvious to one skilled in the art at the time the invention was made to modify control panel of Beeson (‘327) with the control device of Beeson et al (‘195) in order to provide increased controllability of a vehicle welding system. 
With regards to claim 19, Beeson (‘327) discloses a first control panel to control the first power output; and a second control panel separate and remote from the first control panel, the second control panel configured to control the second power output (service pack modules 18 and 22 each have their own panel and outputs and are remote from each other, Fig. 3). 
With regards to claim 20, Beeson (‘195) wherein the control panel is configured to transmit information to and receive information from the power system wirelessly  to control the first and second power outputs (panel 46 communicates wirelessly with remote control 46a to control power outputs of vehicle 10, Fig. 1). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Renner et al as applied to claims 1-4 and 7 above, and further in view of Rozmarynowski et al (US 2015/0021306).

With regards to claim 5, Beeson and Renner et al does not teach wherein the first power output cable comprises a plurality of conductors of a first conductor gauge that is greater than a second conductor gauge of a plurality of conductors of the second power output cable. 
Rozmarynowski et al teaches wherein the first power output cable comprises a plurality of conductors of a first conductor gauge that is greater than a second conductor gauge of a plurality of conductors of the second power output cable (welding power supply 20 may be used with a #6 gauge weld cable in some configurations, and with #4 gauge weld cable in other configurations, paragraph 0034, lines 6-9). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the output cables of Beeson and Renner et al with the output cable configuration as taught by Rozmarynowski et al in order to provide exact power configurations for a multitude of welding techniques. 
With regards to claim 6, Rozmarynowski et al teaches wherein the control panel is connected to the power system via one or more conductors with a third conductor gauge that is smaller than the conductor gauge of the second power output cable (welding power supply 20 may be used with a #6 gauge weld cable in some configurations, and with #4 gauge weld cable in other configurations and a MIG torch cable may be larger than the other work tables, paragraph 0034, lines 6-9). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Renner et al as applied to claims 1-4 and 7 above, and further in view of Jochman (US 2017/0246700).

With regards to claim 9, Beeson and Renner et al does not teach wherein one or more of the control panel, the first power output panel, and the second power output panel is housed in a frame comprising aluminum, sheet metal or rigid plastic.
Jochman teaches wherein one or more of the control panel, the first power output panel, and the second power output panel is housed in a frame comprising aluminum, sheet metal or rigid plastic (control panel 46 can be constructed from sheet metal or rigid plastic to form enclosure, paragraph 0044,lines 8-12).
It would have been obvious to one skilled in the art at the time the invention was made to modify the panels of Beeson and Renner et al with the panels of Jochman in order to provide rigid and durable materials for control and power components of a vehicle welding system. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson (‘327) in view of Beeson et al (‘195) as applied to claims 10-14 and 16-20 above, and further in view of Jochman (US 2017/0246700).

With regards to claim 15, Beeson (‘327) and Beeson et al (‘195) does not teach wherein the second power output panel comprises an output receptacle to provide the electrical power output as 120V or 240V alternating current output. 
Jochman teaches wherein the second power output panel comprises an output receptacle to provide the electrical power output as 120V or 240V alternating current output (second case component includes an electrical output includes 120V alternating current output and 240V alternating current output, paragraph 0024, lines 6-12). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the second power output panel with 120V or 240V output as taught by Jochman in order to provide a multitude of power options for a vehicle welding system. 

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Applicants arguments: Applicant argues the prior art does not disclose or teach the amended features of claim 1. 
Examiners response: Applicant argues the prior art does not disclose or teach amended limitation “first and second electrical power outputs to provide electrical power to welding-type tools, battery charger, and/or an auxiliary device. Beeson et al discloses a first electrical power output panel configured to provide electrical power to a welding-type tool (service pack module 22 provides power to torch 36, Fig. 2); and a second electrical power output panel (provide electrical power from the generator to an auxiliary device, paragraph 0015, lines 3-6) configured to provide electrical power output to an auxiliary device (service pack module 18 provides power to hydraulic tools, Fig. 2), wherein each of the control panel, the first power output panel and the second power output panel are in electrical communication with the welding-type power system (modules 11, 22 and 30 are all connected to various components of the welding power system including an engine 14 and generator 28, Fig. 2). Further and more specifically Beeson et al discloses a first power output panel is located at a first location on the vehicle and configured to provide electrical power from the generator to a welding-type tool or a battery charger and a second power output panel is located at a second location on the vehicle and configured to provide electrical power from the generator to an auxiliary device (paragraph 0015, lines 3-7). 
	
	Applicants arguments: Applicant argues the prior art does not disclose or teach all the limitations of claim 10. 
Examiners response: Applicant argues the prior art does not teach or disclose a first and second power output panels to provide electrical power from generator. Beeson et al discloses a first electrical power output panel configured to provide electrical power to a welding-type tool (service pack module 22 provides power to torch 36, Fig. 2); and a second electrical power output panel (provide electrical power from the generator to an auxiliary device, paragraph 0015, lines 3-6) configured to provide electrical power output to an auxiliary device (service pack module 18 provides power to hydraulic tools, Fig. 2), wherein each of the control panel, the first power output panel and the second power output panel are in electrical communication with the welding-type power system (modules 11, 22 and 30 are all connected to various components of the welding power system including an engine 14 and generator 28, Fig. 2). Further and more specifically Beeson et al discloses a first power output panel is located at a first location on the vehicle and configured to provide electrical power from the generator to a welding-type tool or a battery charger and a second power output panel is located at a second location on the vehicle and configured to provide electrical power from the generator to an auxiliary device (paragraph 0015, lines 3-7). 

Applicants arguments:  Applicant argues the prior art does not disclose or teach all the limitations of claim 18. 
Examiners response : Applicant argues the prior art does not disclose or teach “first and second electrical power outputs to provide electrical power to welding-type tools, battery charger, and/or an auxiliary device. Beeson et al discloses a first electrical power output panel configured to provide electrical power to a welding-type tool (service pack module 22 provides power to torch 36, Fig. 2); and a second electrical power output panel (provide electrical power from the generator to an auxiliary device, paragraph 0015, lines 3-6) configured to provide electrical power output to an auxiliary device (service pack module 18 provides power to hydraulic tools, Fig. 2), wherein each of the control panel, the first power output panel and the second power output panel are in electrical communication with the welding-type power system (modules 11, 22 and 30 are all connected to various components of the welding power system including an engine 14 and generator 28, Fig. 2). Further and more specifically Beeson et al discloses a first power output panel is located at a first location on the vehicle and configured to provide electrical power from the generator to a welding-type tool or a battery charger and a second power output panel is located at a second location on the vehicle and configured to provide electrical power from the generator to an auxiliary device (paragraph 0015, lines 3-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                        
/THOMAS J WARD/               Examiner, Art Unit 3761
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761